Title: To Thomas Jefferson from Samuel Vaughan, Jr., 4 October 1790
From: Vaughan, Samuel, Jr.
To: Jefferson, Thomas



Sir
St. James’s, Jamaica 4 Octr. 1790

My Father lately sent me a Note of your’s requesting some seeds of the Mountain Rice. I am sorry I cannot accommodate you as You would wish, but I do what I can by sending you 40 Seeds by two different opportunities. Inclosed is 20 of them. In the Middle Parts of Hispaniola it is in great Plenty, and I had a Promise of 2 Barrs. A Scarcity of Provisions first, and then the Disturbances have disappointed me in my Expectations. If ever they are sent I shall amply supply you.
The Seeds I have at present, came from the Island of Timor in the East Indies, brought by the unfortunate Capt. Bligh. I had  near 200 of them thro’ my Brother from Sir Joseph Banks: I have given them in small Parcels to the Mountain settlers and have the pleasure to find it succeeds both with them and myself remarkably well.
I take the liberty of inclosing the Objects and Rules of an Agriculture Society just formed in the Mountains of this Parish. Meeting at each others houses, and the novelty of it enduced us at first to call it a Club. But its great and extensive benefit to the Mountain Settlements of this Country places it in the first mentioned Class. Any seeds Plants or Communications that you may have it in your power to communicate, will be very thankfully received.
I have often regretted that no Opportunity has given me the power of encreasing by a personal intercourse the pleasure and improvement I have derived from the Information you have given to the World. With every possible Respect I remain Dear Sir Your very obedt. Servt.,

Samuel Vaughan Jun.

